Citation Nr: 0325523	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-00 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to August 17, 1993, 
for a grant of a total disability evaluation for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran served on active duty from September 1972 to 
November 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  In December 1999, the RO granted 
service connection for schizophrenia, evaluated as 70 percent 
disabling.  The RO further determined that a total disability 
evaluation for compensation purposes based on individual 
unemployability (TDIU) was warranted for schizophrenia.  The 
RO assigned an effective date for TDIU of August 17, 1993.  
The veteran filed a notice of disagreement with the RO's 
assigned effective date for TDIU.  In August 2000 the RO 
denied this claim.  The veteran appealed, and in June 2001, 
the Board denied the claim.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In July 2002, while his case was pending at  
the Court, the VA's Office of General Counsel and the 
veteran's representative filed a Joint Motion for Remand to 
the Board and to Stay Proceedings.  In a July 2002 Order, the 
Court vacated the Board's June 2001 decision and remanded the 
case to the Board.  


FINDINGS OF FACT

1.  In a decision dated April 15, 1993, the Board denied a 
claim that new and material evidence had been presented to 
reopen a claim for service connection for schizophrenia.  

2.  A formal application to reopen the claim for service 
connection for schizophrenia was received on August 17, 1993.  

3.  In a decision, dated in December 1999, the RO granted 
service connection for schizophrenia, and assigned an 
effective date for service connection of August 17, 1993; the 
RO also granted TDIU, and assigned an effective date for TDIU 
of August 17, 1993.  


CONCLUSIONS OF LAW

1.  The Board's April 1993 decision, which denied a claim 
that new and material evidence had been presented to reopen a 
claim for service connection for schizophrenia, was final.  
38 U.S.C.A. § 7104(b) (West 2002).  

2.  The legal criteria for an effective date prior to August 
17, 1993 for TDIU have not been met.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  
For the reasons provided below, the Board finds that its 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 2000 rating decision that the 
criteria for an effective date prior to August 17, 1993 for 
TDIU had not been met.  See also, letter to the veteran, sent 
in January 2003.  That is the key issue in this case, and the 
rating decision, and the January 2003 letter, informed the 
appellant of the evidence needed to substantiate his claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate this claim 
and that VA has complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  In 
a letter, apparently sent in January 2003, the veteran was 
informed of the VCAA.  In the letter, he was informed that, 
provided certain criteria were met, VA would make reasonable 
efforts to obtain evidence such as private medical records, 
employment records, or records from state and local 
government agencies.  He was notified that VA would obtain 
records from Federal agencies unless it became futile, or the 
requested records were determined not to exist.  See 
38 C.F.R. § 3.159(c)(1-3) (2003).  He was requested to 
identify the names of all holders of relevant records, as 
well as their addresses and the dates covered by such 
records, and the RO indicated that VA would attempt to obtain 
such records.  However, in a statement, received in December 
2002, the veteran indicated that there were no other 
additional sources of evidence relevant to his claim, and he 
requested that his claim be readjudicated immediately.  Given 
the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

II.  Earlier Effective Date

The veteran argues that he is entitled to an effective date 
prior to August 17, 1993 for TDIU.  He essentially argues 
that the correct effective date should be one year prior to 
the date of receipt of his claim (i.e., one year prior to 
August 17, 1993).  

The Board initially notes that in the July 2002 Joint Motion, 
it was agreed that the Board should have all documents in the 
claims file that were in Spanish translated into English.  It 
was not, however, asserted that any of these documents were 
relevant or material.  It was further agreed that the veteran 
should be afforded another notice of the VCAA.  The Board has 
subsequently had all documents translated, and notes that 
none of them are material to the issue on appeal.  In January 
2003, the veteran was notified of the VCAA.  In a statement, 
received in January 2003, he indicated that he had no 
additional evidence to submit and that he desired that his 
claim be adjudicated immediately.  
 
A review of the veteran's adjudicative history shows that the 
RO denied a claim for service connection for schizophrenia in 
May 1973.  The veteran appealed, and in June 1976 the Board 
denied the claim.  The Board's decision was final.  See 
38 U.S.C.A. § 7104(b).  The veteran subsequently filed to 
reopen his claim for schizophrenia, and in a decision, dated 
in March 1979, the RO determined that no new and material 
evidence had been presented to reopen the claim.  There was 
no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c).  The RO denied an identical claim in 
December 1991.  The veteran appealed, and in a decision dated 
April 15, 1993, the Board denied the claim that new and 
material evidence had been presented to reopen a claim for 
service connection for schizophrenia.  The Board's decision 
was final.  See 38 U.S.C.A. § 7104(b).  

On August 17, 1993, the veteran filed to reopen his claim for 
service connection for schizophrenia.  In October 1993, the 
RO denied the claim, and the veteran appealed.  In July 1999, 
the Board reopened and remanded the claim.  In a decision, 
dated in December 1999, the RO granted service connection for 
schizophrenia, and granted TDIU.  The RO assigned an 
effective date of August 17, 1993 for both service connection 
for schizophrenia, and for TDIU.  The veteran appealed the 
issue of entitlement to an effective date prior to August 17, 
1993 for TDIU.  In August 2000, the RO denied the claim.  

The veteran's only service-connected disability is 
schizophrenia, and the RO's grant of TDIU was based only on 
the evaluation for this disability.  Under the circumstances, 
the Board will first determine the correct effective date for 
service connection for schizophrenia, followed by a 
determination of the correct effective date for TDIU.  

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).

The effective date of an evaluation and entitlement of an 
award of compensation based on a claim reopened after final 
disallowance will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  

The effective date of an award of disability compensation 
based on a reopened claim under the provisions of 38 C.F.R. 
§§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).  

As previously stated, the Board denied a claim for 
schizophrenia on April 15, 1993.  The Board's decision was 
final.  No communication was received from the veteran 
between April 15, 1993 and August 16, 1993 that expressed an 
"intent to apply" to reopen his service connection claim 
based on new and material evidence.  On August 17, 1993, the 
RO received the veteran's claim that new and material 
evidence had been received to reopen his claim for 
schizophrenia.  Given the Board's final April 1993 denial, 
the veteran's claim for schizophrenia received in August 1993 
was a "reopened" claim.  See 38 C.F.R. § 3.160(e) (2003).  
As a reopened claim, the earliest date for which service 
connection for schizophrenia could be granted is the date of 
receipt of the veteran's claim, which is August 17, 1993.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.160(e), 
3.400(q)(1)(ii), (r); Sears v. Principi, 16 Vet. App. 244 
(2002).  

With regard to the effective date for TDIU, the Board again 
points out that the RO's grant of TDIU was based solely on 
its grant of service connection for schizophrenia, which is 
the veteran's only service-connected disability.  The Board 
further notes that the veteran never filed a claim for TDIU.  
Rather, the RO raised the TDIU issue sua sponte after 
granting service connection for schizophrenia and assigning a 
70 percent evaluation.  Only at this point were the criteria 
for TDIU at 38 C.F.R. § 4.16(a) satisfied.  In other words, 
the TDIU issue was inchoate and remained as an underlying 
issue until a final decision on the question of service 
connection was issued.  See e.g., In the Matter of the Fee 
Agreement of Mason, 13 Vet. App. 79, 87 (1999).  As 
previously stated, under the circumstances, as a matter of 
law, the effective date for the veteran's TDIU may not 
precede the date of service connection for his schizophrenia, 
and the correct effective date for service connection for 
schizophrenia is August 17, 1993.  Accordingly, the Board 
finds that there is no basis upon which to grant entitlement 
to an effective date prior to August 17, 1993 for TDIU, and 
the claim must be denied.  

As a final matter, in arguing that an effective date of one 
year prior to receipt of his service connection claim (i.e., 
August 17, 1992) is appropriate, it appears that the veteran 
may be intending to assert that the provisions of 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are for application.  
These provisions allow for an effective date for an increased 
rating claim of up to one year prior to the receipt of the 
claim.  While it is true that a TDIU claim may be considered 
a type of increased rating claim in some cases, see e.g., 
Norris v. West, 12 Vet. App. 413, 420 (1999), the Court has 
noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable to TDIU claims only where 
service connection has previously been established for the 
underlying condition or conditions.  See Suttman v. Brown, 5 
Vet. App. 127, 136 (1993) (emphasis added).  In this case, 
TDIU was granted only after receipt of the veteran's claim 
for service connection for schizophrenia was received on 
August 17, 1993, after service connection for schizophrenia 
was granted, and after it was evaluated as 70 percent 
disabling.  Therefore, the Board finds that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) may not serve as a 
basis for an earlier effective date for TDIU in this case.  
See Sears v. Principi, 16 Vet. App. 244, 249 (2002).  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to August 17, 1993 for 
TDIU is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



